Title: From John Adams to the President of the Congress, 11 September 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passi September 11. 1778
     
     I have the Honour to inclose to Congress, the latest Gazettes. We have no other Intelligence than is contained in them.
     Since the 11. July the Date of Lord Howes Letter, announcing the Arrival of the Compte D’Estaing off Sandy Hook, We have not a syllable from America by Way of England. In France We have nothing from America Since 3 July. This long Interval leaves a vast Scope for Imagination to play, and accordingly there is no End to the Speculations, prompted by the Hopes and Fears of the Nations of Europe. We are Weary of Conjectures, and must patiently wait for Time to end them. I have the Honour to be, with very great Respect, sir your most obedient servant
     
      John Adams
     
    